 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-0122-JAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   ENRIQUE GOMEZ-PEREZ,                               DATE: January 8, 2019
     a/k/a Enrique Gomez-Torres,                        TIME: 9:15 a.m.
15                                                      COURT: Hon. John A. Mendez
                                 Defendant.
16

17

18                                              STIPULATION
19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
20 through defendant’s counsel of record, hereby stipulate as follows:

21          1.     By previous order, this matter was set for status on January 8, 2019.
22          2.     By this stipulation, defendant now moves to continue the status conference until January
23 29, 2019 at 9:15 a.m., and to exclude time between January 8, 2019, and January 29, 2019, under Local

24 Code T4.

25          3.     The parties agree and stipulate, and request that the Court find the following:
26                 a)      The government has represented that the discovery associated with this case
27          includes approximately 187 pages of investigative reports, photographs, and other documents, as
28          well as video and audio recordings. All of this discovery has been either produced directly to

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1          counsel and/or made available for inspection and copying.

 2                 b)      Counsel for defendant desires additional time to review this discovery; to conduct

 3          legal research – including regarding the recently enacted FIRST STEP Act – and factual

 4          investigation related to the charged offenses; to consult with his client regarding the foregoing

 5          and regarding potential resolutions; and to otherwise prepare for trial.

 6                 c)      Counsel for defendant believes that failure to grant the above-requested

 7          continuance would deny him the reasonable time necessary for effective preparation, taking into

 8          account the exercise of due diligence.

 9                 d)      The government does not object to the continuance.

10                 e)      Based on the above-stated findings, the ends of justice served by continuing the

11          case as requested outweigh the interest of the public and the defendant in a trial within the

12          original date prescribed by the Speedy Trial Act.

13                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14          et seq., within which trial must commence, the time period of January 8, 2019 to January 29,

15          2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

16          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

17          of the Court’s finding that the ends of justice served by taking such action outweigh the best

18          interest of the public and the defendant in a speedy trial.

19          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

20 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

21 must commence.

22          IT IS SO STIPULATED.

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
 1 ///

 2   Dated: January 3, 2019                         MCGREGOR W. SCOTT
                                                    United States Attorney
 3

 4                                                  /s/ DAVID W. SPENCER
                                                    DAVID W. SPENCER
 5                                                  Assistant United States Attorney
 6

 7   Dated: January 3, 2019                         /s/ TIMOTHY ZINDEL
                                                    TIMOTHY ZINDEL
 8
                                                    Counsel for Defendant
 9                                                  ENRIQUE GOMEZ-PEREZ

10

11

12
                                        FINDINGS AND ORDER
13
          IT IS SO FOUND AND ORDERED this 4th day of January, 2019
14

15                                               /s/ John A. Mendez
                                               THE HONORABLE JOHN A. MENDEZ
16                                             UNITED STATES DISTRICT COURT JUDGE

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
